MEMORANDUM1
A court must determine whether a claimant’s proffered belief is “sincerely held” when evaluating whether a religious claim merits protection under the Free Exercise Clause of the First Amendment. Callahan v. Woods, 658 F.2d 679, 683 (9th Cir.1981). Here, the district court found that Luckette’s alleged church is a “sham” created for the purpose of obtaining special privileges and waiver of prison rules, but made no finding as to whether Luckette’s proffered belief in the tenets of the “sham” church are sincerely held. Although the sham finding may well bear on the court’s determination of Luckette’s sincerity, it is not, alone, determinative of the issue. Because a clear finding of sincerity or lack thereof is required by our case law, we reverse and remand for the district court to make this essential determination. The record appears well developed. There may be no need for a further evidentiary hearing.
REVERSED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.